

117 S833 IS: Empowering Medicare Seniors to Negotiate Drug Prices Act of 2021
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 833IN THE SENATE OF THE UNITED STATESMarch 18, 2021Ms. Klobuchar (for herself, Ms. Baldwin, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Mrs. Gillibrand, Ms. Hassan, Mr. Heinrich, Ms. Hirono, Mr. Kaine, Mr. Kelly, Mr. King, Mr. Leahy, Mr. Manchin, Mr. Merkley, Mr. Murphy, Mrs. Murray, Mr. Peters, Mr. Reed, Mrs. Shaheen, Ms. Smith, Ms. Stabenow, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to allow the Secretary of Health and Human Services to negotiate fair prescription drug prices under part D of the Medicare program.1.Short titleThis Act may be cited as the Empowering Medicare Seniors to Negotiate Drug Prices Act of 2021.2.Authority to negotiate fair
 prices for Medicare prescription drugs(a)In generalSection 1860D–11 of the Social Security Act (42 U.S.C. 1395w–111) is amended by striking subsection (i).(b)Effective
 dateThe amendment made by this section shall take effect on the date of the enactment of this Act.